Citation Nr: 0805145	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  06-01 660	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel





INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from April 1946 to April 1949, and who died in 
March 1979.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a July 2005 rating decision of 
the Manila RO.  


FINDINGS OF FACT

1. The veteran died in March 1979; the immediate cause of 
death was cerebral hemorrhage; no contributing causes were 
listed on his death certificate.

2. Cerebral hemorrhage or an underlying chronic disease 
causing the cerebral hemorrhage was not manifested in service 
or in the first postservice year, neither a cerebral 
hemorrhage, nor an underlying disease leading to cerebral 
hemorrhage is shown to have been related to the veteran's 
service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1310, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.312 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
an claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Recently, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the 
United States Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice for dependency and indemnity 
compensation (DIC) claims must also include: (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected claim; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  

The appellant was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of her claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  March 2005, May 2005, and July 2005 
letters explained the evidence necessary to substantiate her 
claim, the evidence VA was responsible for providing, the 
evidence she was responsible for providing, and advised her 
to submit any evidence or provide any information she had 
regarding her claim.  The March 2005 letter also provided a 
detailed explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service-connected.  [As the veteran did not have any service-
connected disabilities, the question of how she could 
establish service connection based on an already service-
connected disability is moot.]  She has had ample opportunity 
to respond/supplement the record, and is not prejudiced by 
any technical notice deficiency (including in timing) that 
may have occurred earlier in the process.  While she was not 
advised of the criteria for establishing an effective date of 
an award, she is not prejudiced by lack of such notice (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)), as effective date criteria have no significance 
unless the claim is allowed, and this decision does not do 
so.  

A certification from the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, reflects that the veteran's 
service medical records (SMRs) may have been destroyed in a 
1973 fire at that facility and are unavailable.  Hence, VA 
has a heightened duty to assist the appellant in developing 
her claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
This duty includes a search for alternate medical records.  
In light of the fire-related SMRs and the appellant's pro se 
status, the Board has carefully considered what other 
evidence could have been secured and determined there are no 
other probative evidence available.  Notably, the appellant 
has indicated she does not have any copies of the veteran's 
SMRs or postservice treatment records.  Significantly, the 
veteran has now been deceased nearly 30 years, and his 
private healthcare providers have indicated they no longer 
have his records (and/or are themselves deceased).  The 
appellant has not identified any pertinent evidence that 
remains outstanding and in an April 2006 statement indicated 
that she did not have any more information or evidence to 
submit to support her claim.  Accordingly, any further 
development for pertinent medical evidence would be futile.  
VA's duty to assist is met, and the Board will address the 
merits of the claim.

B.	Legal Criteria, Factual Background and Analysis

As the veteran's service records were apparently in large 
part destroyed by a fire at the facility storing such 
records, VA has a heightened obligation on the Board's part 
to explain its findings and conclusions, and carefully 
consider the benefit-of-the-doubt rule.  See Cromer v. 
Nicholson, 19 Vet. App. 215 (2005).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather, it must be shown that there was a casual connection.  
38 C.F.R. § 3.312(c)(1).  

Service connection is warranted for disability resulting from 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Where a 
veteran served 90 days or more of continuous, active military 
service during a period of war and brain/cerebral hemorrhage 
(or hypertension) becomes manifest to a degree of 10 percent 
within one year, or tuberculosis is manifested within 3 
years, from date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disability during the 
period of service.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran's service separation document, WD AGO Form 53 
shows that he was discharged from the Philippine Scouts for 
the convenience of the government upon expiration of his 3 
year contract.  During his lifetime he had not established 
service connection for any disability.  He died on March [redacted], 
1979.  His death certificate shows that he died at home, and 
that the immediate cause of his death was cerebral 
hemorrhage.  No antecedent or contributory cause was listed.  

The record does not contain any competent evidence that 
cerebral hemorrhage or an underlying cause for the stroke 
(such as hypertension, as alleged) was manifested in service 
or in the veteran's first postservice year.  Consequently, 
service connection for the cause of his death on the basis 
that the disability that was the primary cause of death (or 
an underlying antecedent disease) became manifest in service 
and persisted (or on a presumptive basis as a chronic disease 
under 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309) 
is not warranted.

The appellant's theory of entitlement to the benefit sought 
is that the veteran suffered from "weak lung" also 
characterized as high blood pressure/hypertension and 
tuberculosis during service, and that these diseases were 
underlying causes of his fatal cerebral hemorrhage.  In 
addition to her own statements, the appellant submitted in 
support of her claim affidavits from friends, neighbors, and 
a fellow serviceman of the veteran attesting essentially that 
he suffered from high blood pressure and tuberculosis in 
service and thereafter, and that these diseases ultimately 
resulted in his death.  Hypertension and tuberculosis are 
diseases not capable of lay observation; and because these 
affidavit providers are laypersons, they are not competent to 
offer opinions establishing medical diagnoses or causality.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

An affidavit 2005 from Dr. S.S.V., Jr., received in December, 
notes that the appellant advised him that shortly after 
service, or in 1950 or the early 1950's the veteran was 
hospitalized for "weak lungs" or "incipient pulmonary 
tuberculosis or hypertension", and opines that high blood 
pressure and sustained hypertension could result in a 
cerebral hemorrhage should there be an aneurysm, and noted 
that brain aneurysms often had no manifestations or symptoms 
until they suddenly enlarged and burst.  Because he is a 
medical professional, Dr. S.S.V., Jr.'s opinion may be 
competent evidence as to the underlying cause of the 
veteran's death-causing cerebral hemorrhage (stroke).  
However, because he states that in determining the veteran's 
medical history (of early postservice tuberculosis and 
hypertension) he relied entirely on the appellant's oral 
accounts, it is not probative evidence that the veteran had 
the underlying diseases during service (or in any postservice 
presumptive period), or that the underlying cause for the 
death-causing stroke was service connected.  

In summary, because the appellant and the veteran's friends, 
neighbors, fellow-serviceman are laypersons, their own 
opinions that the veteran had hypertension or tuberculosis 
that led to his stroke are not competent evidence.  Because 
there is no competent corroborative evidence that the veteran 
suffered from high blood pressure/hypertension or 
tuberculosis during service or (during a postservice 
presumptive period), because of the nearly 50 years passage 
of time since the veteran's discharge from service, and the 
effect that the passage of time has on the dimming of memory, 
and because the appellant's and her supporting statements are 
clearly compensation directed, the affidavits to the effect 
that the veteran had a medical diagnosis of the death-causing 
illnesses shortly after service (or even during service) are 
not credible evidence.  

Because the veteran had no service-connected disability, 
whether such disability contributed to cause his death is not 
a matter for consideration.  See 38 C.F.R. § 3.312(c).  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim, and the reasonable doubt doctrine does not apply.  
Hence, the claim must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


